PER CURIAM.
Appellant, James M. Canty, appeals his conviction and sentence for grand theft of a pickup truck. We affirm the conviction but reverse the sentence because the trial court erred in using the defendant’s habitual offender status as a reason for departure from the recommended guidelines sentence. Whitehead v. State, 498 So.2d 863 (Fla.1986). Additionally, we reverse the trial court’s assessment of costs, crime compensation, and restitution against Canty because the trial court failed to give Canty prior notice that costs would be assessed against him at the sentencing hearing. State v. Jenkins, 444 So.2d 947, 950 (Fla.1984); Lilley v. State, 497 So.2d 715 (Fla. 4th DCA 1986); Sanders v. State, 450 So.2d 907 (Fla. 4th DCA 1984).
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED FOR RESEN-TENCING.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.